

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 58

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Dodd (for himself,

			 Mr. Ensign, Mrs. Boxer, Ms.

			 Collins, Mr. Akaka,

			 Mr. Burns, Mr.

			 Burr, Ms. Cantwell,

			 Mr. Carper, Mrs. Clinton, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Dayton, Mr.

			 Durbin, Mr. Feingold,

			 Mrs. Feinstein, Mr. Kerry, Mr.

			 Kohl, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Levin, Mr.

			 Lieberman, Ms. Mikulski,

			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of

			 Nebraska, Mr. Reid,

			 Mr. Salazar, Ms. Snowe, Mr.

			 Specter, and Ms. Stabenow)

			 submitted the following concurrent resolution; which was referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		CONCURRENT RESOLUTION

		Supporting Lights On

		  Afterschool!, a national celebration of after school

		  programs.

	

	

		Whereas high quality after school programs provide safe,

			 challenging, engaging, and fun learning experiences to help children and youth

			 develop their social, emotional, physical, cultural, and academic

			 skills;

		Whereas high quality after school programs support working

			 families by ensuring that the children in such families are safe and productive

			 after the regular school day ends;

		Whereas high quality after school programs build stronger

			 communities by involving the Nation’s students, parents, business leaders, and

			 adult volunteers in the lives of the Nation’s youth, thereby promoting positive

			 relationships among children, youth, families, and adults;

		Whereas high quality after school programs engage

			 families, schools, and diverse community partners in advancing the well-being

			 of the Nation’s children;

		Whereas Lights On Afterschool!, a national

			 celebration of after school programs held on October 20, 2005, promotes the

			 critical importance of high quality after school programs in the lives of

			 children, their families, and their communities;

		Whereas more than 28,000,000 children in the United States

			 have parents who work outside the home and 14,300,000 children in the United

			 States have no place to go after school; and

		Whereas many after school programs across the United

			 States are struggling to keep their doors open and their lights on: Now,

			 therefore, be it

		

	

		That Congress supports the goals and

			 ideals of Lights On Afterschool! a national celebration of after

			 school programs.

		

